                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO


KRISTY LOPEZ, as parent
and best friend of her minor child,
J.L.,

                       Plaintiff,

v.                                                                 No. 2:18-cv-00871-MV-KRS

HOBBS MUNICIPAL SCHOOL DISTRICT;
TJ PARKS, in his official capacity as
Superintendent of the Hobbs Municipal School District,
JOSE MARES, in his official capacity as
the Hobbs High School Boys Varsity Head
Soccer Coach; GREG HASTON, in his official capacity
as Athletic Director of Hobbs High School; BRENDA
WILSON, in her official capacity as
Athletic Director of Hobbs High School;
ZEKE KANEY, in his official capacity as
Assistant Principal of Hobbs High School;
JANE DOES I-X; JOHN DOES, I-X; and
BLACK AND WHITE ENTITIES, I-X,

                       Defendants.

                                        SCHEDULING ORDER

        THIS MATTER comes before the Court following a telephonic Rule 16 scheduling

conference held on January 17, 2019. At the hearing, the Court adopted the parties’ proposed

Joint Status Report and Provisional Discovery Plan, except for minor modifications discussed on

the record and included in the dates below.

        IT IS, THEREFORE, ORDERED that the parties shall follow the following discovery

plan:

        (a) Maximum of twenty-five interrogatories per party to the other party with responses

           due thirty days after service.

                                                                                  Scheduling Order
                                                                                       Page 1 of 3
       (b) Maximum of twenty-five requests for production per party to the other party with

           responses due thirty days after service.

       (c) Maximum of twenty-five requests for admission per party to the other party with

           responses due thirty days after service.

       (d) Maximum of ten depositions by each party. Depositions shall not exceed four (4)

           hours except for the depositions of experts and parties.

       IT IS FURTHER ORDERED that the following case management deadlines shall

govern:

       (a) Plaintiff’s deadline to amend pleading or join additional parties in accordance with

           Federal Rule of Civil Procedure 15: February 15, 2019;

       (b) Defendants’ deadline to amend pleadings or join additional parties in accordance with

           Federal Rule of Civil Procedure 15: March 4, 2019;

       (c) Plaintiff’s expert-disclosure deadline: March 18, 2019;

       (d) Defendants’ expert-disclosure: May 2, 2019;

       (e) Deadline for supplementing discovery/disclosures: within thirty days of receiving

           information triggering the duty to supplement;

       (f) Termination of discovery: June 17, 2019;

       (g) Motions relating to discovery: July 15, 2019;

       (h) All other motions, including dispositive and Daubert motions: August 16, 2019;

       (i) Pretrial order:    Plaintiff to Defendants by: September 30, 2019;

                              Defendants to Court by: October 7, 2019.

       IT IS FURTHER ORDERED that the Court must approve any changes to the timing or

scope of discovery, other than the parties’ agreement to extend the length of a deposition beyond


                                                                                   Scheduling Order
                                                                                        Page 2 of 3
four hours (seven in the event of an expert or party) made during the deposition in question.

Requests by a party to change the timing or scope of discovery, other than a mutual agreement to

extend a deposition reached during the deposition, must be made by motion and before the

termination of discovery or the expiration of any applicable deadline. Discovery must be

completed on or before the termination of the discovery deadline. A written discovery request

must be propounded by a date so that the response to that request shall be due on or before the

discovery deadline. The parties are further reminded that the cutoff for motions related to

discovery does not relieve the party of the 21-day time period under Local Rule 26.6 to challenge

a party’s objections to answering discovery. The parties are encouraged to review Federal Rule

of Procedure 26(a)(2) to ensure they properly disclose all testifying witnesses, not just those for

whom a report is required.



                                                      ______________________________
                                                      KEVIN R. SWEAZEA
                                                      UNITED STATES MAGISTRATE JUDGE




                                                                                     Scheduling Order
                                                                                          Page 3 of 3
